DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/9/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer et al. US 8,854,164 in view of Parsons, Jr. US 4,510,966.
	Regarding claim 1, Fleischer discloses an electromagnetic actuating device 10, comprising: an electromagnetic coil 16 including a central recess (inside 16) extending in an axial direction; a cylindrical pole tube 20 inserted into the central recess and provided with a magnetic separation point (Fig.1 and claim 1); and an armature 24 situated displaceably in the pole tube, the armature being movable by an actuation of the electromagnetic coil, the armature being mounted in the pole tube in a sleeve-shaped bearing foil 52 inserted into the pole tube, the bearing foil including an inner side facing toward the armature and used as a sliding surface (Fig. 1, foil inner side), an outer side facing toward the cylindrical pole tube (Fig. 1, foil outer side), but Fleischer lacks the bearing foil is coated at least on the inner side using a first layer made of perfluoroalkoxy polymer.  Parsons discloses a coat (liner 26) of perfluoroalkoxy polymer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to coat the bearing foil of Fleischer with perfluoroalkoxy polymer as disclosed by Parsons as a matter of simple substitution of materials for the bearing foil and/or to provide a corrosion resistant material to the bearing foil to greatly increase the service life as disclosed by Parsons.
	Regarding claim 2, Fleischer lacks the sleeve-shaped bearing foil is additionally coated on the outer side using a second layer made of a perfluoroalkoxy polymer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to coat the bearing foil of Fleischer on both sides with perfluoroalkoxy polymer as disclosed by Parsons as a matter of simple substitution of materials for the bearing foil and/or to provide a corrosion resistant material to the bearing foil to greatly increase the service life as disclosed by Parsons.
	Regarding claim 3, Fleischer discloses the sleeve-shaped bearing foil includes a glass fiber fabric saturated using PTFE as a carrier material, which is provided on the inner side and the outer side with a PTFE layer in each case (col. 3, lines 46-50), and Fleischer in view of Parsons discloses the first layer made of a perfluoroalkoxy polymer being applied at least to the PTFE layer on the inner side.
	Regarding claim 4, Fleischer in view of Parsons lacks the first layer and/or the second layer made of perfluoroalkoxy polymer has a layer thickness of less than 5 microns.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the perfluoroalkoxy polymer of Fleischer in view of Parsons have a layer thickness of less than 5 microns in order to be as thin as possible to take up less space and/or to use less material to save material costs as Parsons shows a very thin liner in comparison to what it is on.
	Regarding claim 5, Fleischer discloses the pole tube is formed in one piece (Fig. 1).
	Regarding claim 6, Fleischer discloses a total thickness of the bearing foil is between 25 and 75 microns (col. 2, lines 23-29, which is between 30-150 microns).
	Regarding claim 7, Fleischer discloses the electromagnetic actuating device includes a force transmission element 32 displaceable in the axial direction, a force exerted by the armature being transmittable to the force transmission element (Fig. 1).
	Regarding claim 8, Fleischer discloses a method for manufacturing an electromagnetic actuating device, the method comprising the following steps: providing an electromagnetic coil 16 including a central recess (inside 16) extending in an axial direction; inserting a cylindrical pole tube 20 provided with a magnetic separation point (Fig.1 and claim 1) into the central recess; manufacturing a sleeve-shaped bearing foil 52, the bearing foil being transferred from a flat starting shape into a sleeve shape with an outer side and an inner side used as a sliding surface (col. 2, lines 29-53); inserting the sleeve-shaped bearing foil into the pole tube, the bearing foil facing toward the pole tube with the outer side (col. 2, lines 29-53); and inserting an armature 24 into the pole tube in such a way that the inner side of the bearing foil used as the sliding surface faces toward the armature (col. 2, lines 29-53); but lacks in the step of manufacturing, before the transformation into the sleeve shape, the bearing foil is coated on a side provided as the inner side of the later sleeve shape using a first layer made of a perfluoroalkoxy polymer.  Parsons discloses a coat (liner 26) of perfluoroalkoxy polymer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to coat the bearing foil of Fleischer with perfluoroalkoxy polymer as disclosed by Parsons as a matter of simple substitution of materials for the bearing foil and/or to provide a corrosion resistant material to the bearing foil to greatly increase the service life as disclosed by Parsons.
	Regarding claim 9, Fleischer lacks the bearing foil is additionally coated on a side provided as the outer side of the later sleeve shape using a second layer made of a perfluoroalkoxy polymer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to coat the bearing foil of Fleischer on both sides with perfluoroalkoxy polymer as disclosed by Parsons as a matter of simple substitution of materials for the bearing foil and/or to provide a corrosion resistant material to the bearing foil to greatly increase the service life as disclosed by Parsons.
	Regarding claim 10, Fleischer discloses the bearing foil includes a glass fiber fabric saturated using PTFE as a carrier material, which has a PTFE layer on each of two sides facing away from one another (col. 3, lines 46-50), and Fleischer in view of Parsons discloses at least the PTFE layer on a side provided as the inner side of the later sleeve shape being coated using the first layer made of a perfluoroalkoxy polymer.
	Regarding claim 11, Fleischer lacks the PTFE layer is coated on a side provided as the outer side of the later sleeve shape using a second layer made of a perfluoroalkoxy polymer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to coat the bearing foil of Fleischer on both sides with perfluoroalkoxy polymer as disclosed by Parsons as a matter of simple substitution of materials for the bearing foil and/or to provide a corrosion resistant material to the bearing foil to greatly increase the service life as disclosed by Parsons.

Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive.  Applicant has fixed the drawings objections and the 112 rejection.  Regarding applicant’s argument to the 103 rejection of Fleischer in view of Parsons, that one skilled in the art would not modify Parsons with the liner of Fleischer, the examiner notes that the examiner is not modifying Parsons with the liner of Fleischer.  The rejection is Fleischer which has the bearing foil but lacks being coated by perfluoroalkoxy polymer and is being modified by Parsons who discloses a coat  of perfluoroalkoxy polymer which is may be either or both a simple substitution of materials and perfluoroalkoxy polymer is known to provide corrosion resistance which would greatly increase the service life of Fleischer which is taught by Parsons.  The applicant argues that Parsons is concerned with hysteresis and the liner of Fleischer is used for corrosion resistance, but these do not conflict in any way and the examiner has provided sound reasoning for why someone skilled in the art would modify Fleischer with Parsons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921